Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1898 Filed 09/02/20 Page 1 of 19




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA,

              Plaintiff,                        Case No. 18-cr-20151

 v.                                             HON. MATTHEW F. LEITMAN
                                                United States District Judge
 DIAMOND FIELDS,

              Defendant.



            UNITED STATES’ RESPONSE OPPOSING
      DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


      Defendant, Diamond Fields was involved in a large scale wire fraud

 conspiracy. She pleaded guilty and was sentenced on November 19,

 2018, to 38 months’ imprisonment to be served concurrently with the

 undischarged term of her state sentence. (ECF No. 276, PageID 864).

      Fields began serving her current sentence on February 12, 2020. She

 now moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

 The Court should deny Fields’ motion because her release would pose a

 danger to the community and would be inconsistent with the factors in

 18 U.S.C. § 3553(a).



                                      1
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1899 Filed 09/02/20 Page 2 of 19




    Fields does not qualify for compassionate release because her offense

 and criminal history make her a danger to the community, which

 precludes release under USSG § 1B1.13(2), and because the § 3553(a)

 factors—which the Court must also consider under § 3582(c)(1)(A)—

 likewise do not support release.

    The Bureau of Prisons has also taken significant steps to protect all

 inmates, including Fields, from Covid-19. Since January 2020, the

 Bureau of Prisons has implemented “a phased approach nationwide,”

 implementing an increasingly strict protocol to minimize the virus’s

 spread in its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th

 Cir. 2020). And the Bureau of Prisons has assessed its entire population

 to determine which inmates face the most risk from Covid-19, pose the

 least danger to public safety, and can safely be granted home

 confinement. As of August 13, 2020, this process has already resulted in

 over 7,000 inmates being placed on home confinement. See BOP Covid-

 19 Website. Especially given the Bureau of Prisons’ efforts—and “the

 legitimate concerns about public safety” from releasing inmates who

 might “return to their criminal activities,” Wilson, 961 F.3d at 845—the

 Court should deny Fields’ motion for compassionate release.


                                      2
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1900 Filed 09/02/20 Page 3 of 19




                               Background

    Fields was involved in a large scale, multi-million dollar, wire fraud

 conspiracy that took place over several years in 39 different states. Her

 personal involvement was from May 2016 through July 2017. Fields

 committed the offense on at least 69 occasions in 23 different states.

 She was personally responsible for a financial loss in excess of $400,000.

 (PSR ¶s 7-13).

    The probation department calculated Fields’ advisory sentencing

 guideline range to be 33 to 41 months’ imprisonment. (PSR ¶ 57).

 Fields was sentenced to 38 months’ imprisonment to be followed by 2

 years of supervised release. Her sentence was ordered to run currently

 with the undischarged term of imprisonment for a fraud offense in

 Ohio. (ECF No. 365, PageID 864-65).

    Fields began serving her federal sentence on February 12, 2020, and

 is currently incarcerated at FCI Hazelton. She is 26 years old, and her

 projected release date is July 31, 2021. (Attached Gvt’s Exh 1). Fields is

 obese with a BMI over 50. Her other medical conditions include

 asthma, anxiety and depression. (ECF 394, Def’s Exhibit A).




                                      3
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1901 Filed 09/02/20 Page 4 of 19




      Fields previously requested compassionate release from the Bureau

 of Prisons and the government does not contest that she has exhausted

 her administrative remedies. (ECF 394, PageD 1754, Def.’s Exhibit B).

                                 Argument

 I.     The Bureau of Prisons has responded to Covid-19 by
        protecting inmates.

        A.    The Bureau of Prisons’ precautions have mitigated
              the risk from Covid-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s

 spread within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34

 (6th Cir. 2020). For over almost a decade, the Bureau of Prisons has

 maintained a detailed protocol for responding to a pandemic. Consistent

 with that protocol, the Bureau of Prisons began planning for Covid-19

 in January 2020. Wilson, 961 F.3d at 833–34.

      On March 13, 2020, the Bureau of Prisons started modifying its

 operations to implement its Covid-19 Action Plan and minimize the risk

 of Covid-19 transmission into and inside its facilities. Id.; see BOP

 Covid-19 Modified Operations Website. Since then, as the worldwide

 crisis has evolved, the Bureau of Prisons has repeatedly revised its

 plan. Wilson, 961 F.3d at 834. To stop the spread of the disease, the

 Bureau of Prisons has restricted inmate movement within and between
                                    4
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1902 Filed 09/02/20 Page 5 of 19




 facilities. Id. When new inmates arrive, asymptomatic inmates are

 placed in quarantine for a minimum of 14 days. Id. Symptomatic

 inmates are provided with medical evaluation and treatment and are

 isolated from other inmates until testing negative for Covid-19 or being

 cleared by medical staff under the CDC’s criteria. Id.

    Within its facilities, the Bureau of Prisons has “modified operations

 to maximize physical distancing, including staggering meal and

 recreation times, instating grab-and-go meals, and establishing

 quarantine and isolation procedures.” Id. Staff and inmates are issued

 face masks to wear in public areas. See BOP FAQs: Correcting Myths

 and Misinformation. Staff and contractors are screened for symptoms,

 and contractors are only permitted to access a facility at all if

 performing essential service. Wilson, 961 F.3d at 834. Social visits have

 been suspended to limit the number of people entering the facility and

 interacting with inmates. Id. But to ensure that relationships and

 communication are maintained throughout this disruption, the Bureau

 of Prisons has increased inmates’ telephone allowance to 500 minutes

 per month. Legal visits are permitted on a case-by-case basis after the

 attorney has been screened for infection.


                                      5
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1903 Filed 09/02/20 Page 6 of 19




       Like all other institutions, penal and otherwise, the Bureau of

 Prisons has not been able to eliminate the risks from Covid-19

 completely, despite its best efforts. But the Bureau of Prisons’ measures

 will help federal inmates remain protected from Covid-19 and ensure

 that they receive any required medical care during these difficult times.

 II.     The Court should deny Fields’ motion for compassionate
         release.

       Fields’ motion for a reduced sentence should be denied. A district

 court has “no inherent authority . . . to modify an otherwise valid

 sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

 2009). Rather, a district court’s authority to modify a defendant’s

 sentence is “narrowly circumscribed.” United States v. Houston, 529

 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

 a district court “may not modify a term of imprisonment once it has

 been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

 narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

 Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

 narrow.

       First, compassionate release requires exhaustion. If a defendant

 moves for compassionate release, the district court may not act on the

                                        6
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1904 Filed 09/02/20 Page 7 of 19




 motion unless the defendant files it “after” either completing the

 administrative process within the Bureau of Prisons or waiting 30 days

 from when the warden at her facility received her request. 18 U.S.C.

 § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832 (6th Cir.

 2020). And as the Sixth Circuit recently held, this statutory exhaustion

 requirement is mandatory. Alam, 960 F.3d at 832–36. The government

 does not contest that Fields has exhausted her administrative remedies.

    Second, even if a defendant exhausts, she must show “extraordinary

 and compelling reasons” for compassionate release, and release must be

 “consistent with” the Sentencing Commission’s policy statements. 18

 U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),

 compliance with the policy statements incorporated by § 3582(c)(1)(A) is

 mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

 States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

 defendant must have a medical condition, age-related issue, family

 circumstance, or other reason that satisfies the criteria in USSG

 § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

 of any other person or to the community,” USSG § 1B1.13(2). While the

 government does not contest that Fields’ health issues are


                                      7
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1905 Filed 09/02/20 Page 8 of 19




 extraordinary and compelling reasons for release, the Court should not

 release Fields because she would be a danger to the community.

    Third, even if a defendant is eligible for compassionate release, a

 district court may not grant the motion unless the factors in 18 U.S.C.

 § 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

 at sentencing, those factors require the district court to consider the

 defendant’s history and characteristics, the seriousness of the offense,

 the need to promote respect for the law and provide just punishment for

 the offense, general and specific deterrence, and the protection of the

 public. 18 U.S.C. § 3553(a). Fields’ release would be inconsistent with

 the factors in § 3553(a).

       A.    Fields is not eligible for compassionate release under
             the mandatory criteria in USSG § 1B1.13.

    Congress tasked the Sentencing Commission with “describ[ing] what

 should be considered extraordinary and compelling reasons for [a]

 sentence reduction” under § 3582(c)(1)(A), as well as developing “the

 criteria to be applied and a list of specific examples” for when release is

 permitted. 28 U.S.C. § 994(t). The compassionate-release statute thus

 permits a sentence reduction only when “consistent with” the

 Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

                                      8
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1906 Filed 09/02/20 Page 9 of 19




    Because the Sentencing Commission fulfilled Congress’s directive in

 USSG § 1B1.13, compliance with that policy statement is mandatory for

 any defendant seeking compassionate release under § 3582(c)(1)(A). The

 Supreme Court has already reached the same conclusion for compliance

 with USSG § 1B1.10 under 18 U.S.C. § 3582(c)(2), based on the

 statutory language there. Dillon v. United States, 560 U.S. 817, 827

 (2010). And the statutory language in § 3582(c)(1)(A) is identical to the

 language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such

 a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission”), with § 3582(c)(2) (same). When Congress

 uses the same language in the same statute, it must be interpreted in

 the same way. United States v. Marshall, 954 F.3d 823, 830 (6th Cir.

 2020). In both contexts, then, the Sentencing Commission’s restraints

 “on a district court’s sentence-reduction authority [are] absolute.”

 United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014) (citing

 Dillon, 560 U.S. 817); accord United States v. Saldana, 807 F. App’x

 816, 819–20 (10th Cir. 2020).

    The First Step Act did not change that. It amended only who could

 move for compassionate release under § 3582(c)(1)(A). It did not amend


                                      9
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1907 Filed 09/02/20 Page 10 of 19




 the substantive requirements for release. Saldana, 807 F. App’x at 819–

 20. Section 1B1.13 remains binding.

    Fields’ medical records establish thats she has medical conditions,

 which the CDC has confirmed are risk factors that place a person at

 increased risk of severe illness from Covid-19. See CDC Risk Factors (as

 updated). Given the heightened risk that Covid-19 poses to someone

 with those medical conditions, Fields has satisfied the first eligibility

 threshold for compassionate release during the pandemic. See USSG

 § 1B1.13(1)(A) & cmt. n.1(A).

    But Fields remains ineligible for compassionate release because she

 is a danger to the community. Section 1B1.13(2) only permits release if

 a “defendant is not a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g).” As with the other

 requirements in § 1B1.13, this prohibition on releasing dangerous

 defendants applies to anyone seeking compassionate release. 18 U.S.C.

 § 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);

 United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020)

 (confirming that a released defendant must “not represent a danger to

 the safety of any other person or the community”). Although a court


                                      10
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1908 Filed 09/02/20 Page 11 of 19




 must also evaluate the defendant’s dangerousness when balancing the

 § 3553(a) factors, dangerousness alone is a per se bar to release under

 USSG § 1B1.13(2). United States v. Knight, No. 15-20283, 2020 WL

 3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

 2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).

    An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2)

 references for its dangerousness determination—requires a

 comprehensive view of community safety, “a broader construction than

 the mere danger of physical violence.” United States v. Cook, 880 F.2d

 1158, 1161 (10th Cir. 1989) (per curiam). Indeed, even when considering

 pretrial detention under § 3142(g), “[t]he concept of a defendant’s

 dangerousness encompasses more than merely the danger of harm

 involving physical violence.” United States v. Williams, No. 20-1413,

 2020 WL 4000854, at *1 (6th Cir. July 15, 2020) (citing United States v.

 Vance, 851 F.2d 166, 169–70 (6th Cir. 1988)). That reasoning applies

 even more strongly post-judgment, when the defendant’s presumption

 of innocence has been displaced by a guilty plea or jury’s verdict and

 when “the principle of finality” becomes “essential to the operation of

 our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989).


                                      11
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1909 Filed 09/02/20 Page 12 of 19




    Section 1B1.13(2) is thus a significant hurdle to release. It bars the

 release of violent offenders. It bars the release of most drug dealers,

 “even without any indication that the defendant has engaged in

 violence.” United States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir.

 2010) (“[D]rug trafficking is a serious offense that, in itself, poses a

 danger to the community.”); Knight, 2020 WL 3055987, at *3. It bars

 the release of defendants whose offenses involved minor victims or child

 pornography. See United States v. McGowan, No. 20-1617, 2020 WL

 3867515, at *3 (6th Cir. July 8, 2020). It also bars the release of many

 “non-violent” offenders, such as defendants who were involved in serial

 or significant fraud schemes or otherwise present a danger to the

 community in some respect. See Stone, 608 F.3d at 948 n.7; United

 States v. Reynolds, 956 F.2d 192, 192 (9th Cir. 1992) (“[D]anger may, at

 least in some cases, encompass pecuniary or economic harm.”); United

 States v. Israel, No. 17-20366, 2017 WL 3084374, at *5 (E.D. Mich. July

 20, 2017) (recognizing that “economic harm may qualify as a danger”

 foreclosing release); United States v. Persaud, No. 05-CR-368, 2007 WL

 1074906, at *1 (N.D.N.Y. Apr. 5, 2007) (citations omitted) (“economic

 harm qualifies as a danger within the contemplation of the Bail Reform


                                      12
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1910 Filed 09/02/20 Page 13 of 19




 Act.”); United States v. Giordano, 370 F. Supp. 2d 1256, 1270 (S.D. Fla.

 2005) (citations omitted) (“There can be no question that an economic

 danger, like that posed by a serial defrauder, falls under the broad

 umbrella of ‘dangerousness’ as that term is used throughout the Bail

 Reform Act.”).

    Adhering to § 1B1.13(2) is especially important given the current

 strain on society’s first responders and the rise in certain types of crime

 during the Covid-19 pandemic. Police departments in many cities have

 been stretched to their limits as officers have either contracted Covid-19

 or been placed in quarantine. Some cities, including Detroit, have seen

 spikes in shootings and murders. Child sex predators have taken

 advantage of bored school-aged kids spending more time online. Covid-

 19-based fraud schemes have proliferated. Drug overdoses are

 skyrocketing. There are real risks to public safety right now, and those

 risks will only increase if our community is faced with a sudden influx

 of convicted defendants.

    Because Fields’ release would endanger the community, § 1B1.13(2)

 prohibits reducing her sentence under § 3582(c)(1)(A). Fields been

 involved in the criminal justice system since she was 18 years old. (PSR


                                      13
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1911 Filed 09/02/20 Page 14 of 19




 ¶s 29). She has been unable to live in the community for any extended

 period of time without committing a new crime. Even after her arrest

 in Ohio in December 2016, she continued to commit the wire fraud in

 the instant case for another six months. (Id. ¶s 13, 33). Her prior

 record includes several fraud offenses and a misdemeanor assault and

 battery offense that was ultimately dismissed after the expiration of a

 delayed sentence. (Id.¶s 29-33). At the time of sentencing she also had

 three pending fraud cases. (Id. ¶s 37-39). According to BOP records at

 least one warrant is currently still active. (Attached Gvt Exh 2). She

 has failed to comply with sentencing alternatives and has therefore

 served a custodial sentence on each of her convictions. (PSR ¶s 29-33).

    The offense conduct in this case, coupled with defendant’s history

 strongly suggest that once released she will return to criminal activity.

 Even the Bureau of Prisons has designated Fields as being a high risk

 of recidivism. (Attached Gvt Exh 3). As set forth above, even economic

 harm may result in a finding of dangerousness.

    Because Fields’ release would endanger the community, § 1B1.13(2)

 prohibits reducing her sentence under § 3582(c)(1)(A).




                                      14
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1912 Filed 09/02/20 Page 15 of 19




       C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
             against compassionate release.

    Even when an inmate has shown “extraordinary and compelling

 reasons” and demonstrated that she is not dangerous, she is still not

 entitled to compassionate release. Before ordering relief, the Court must

 consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

 release is appropriate. See United States v. Knight, No. 15-20283, 2020

 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

 weigh against his request for compassionate release.”); United States v.

 Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

 2020) (holding that the “[d]efendant’s circumstances do not warrant

 compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

 Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15,

 2020) (denying compassionate release because “the 18 U.S.C. § 3553(a)

 sentencing factors do not favor release”); see also United States v.

 Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

 court’s denial of compassionate release based on the § 3553(a) factors).

 So even if the Court were to find Fields eligible for compassionate

 release, the § 3553(a) factors should still disqualify her.



                                      15
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1913 Filed 09/02/20 Page 16 of 19




    Three sentencing factors are particularly relevant to Fields’ request

 for compassionate release. First, compassionate release would not

 adequately reflect the serious nature and circumstances of the offense.

 Fields participated in a multi-million dollar fraud scheme for over one

 year. She personally executed the scheme on at least 69 occasions in 23

 different states. Her participation in the conspiracy was not merely

 opportune but rather a calculated and continual crime spree that was

 motivated by greed. Fields personally profited by the wire fraud

 scheme for more than $400,000. As the Court noted at the sentencing

 hearing, not only did defendant’s conduct have a financial impact on

 Walmart, her crimes also negatively impacted a number of Walmart

 employees. (PSR ¶ 118). Innocent, hard-working individuals were

 accused of crimes, suffered job loss, and at least one employee was

 arrested and spent time in jail. (Id.) Compassionate release would not

 adequately reflect the seriousness of defendant’s offense.

    Second, compassionate release would undermine the goal of

 deterrence. The Bureau of Prisons has classified Fields as having a

 high risk of recidivism. (Attached Gvt’s Exh 3). This is likely because

 of her prior criminal history and the outstanding warrants. During her


                                      16
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1914 Filed 09/02/20 Page 17 of 19




 participation in the instant offense Fields was arrested and charged in

 Wood County Ohio with engaging in a pattern of corrupt activity.

 Despite her state arrest she continued to engage in the fraudulent

 scheme for more than six months. Because this Court ordered that

 Fields’ federal sentence be served concurrently with her state offense,

 she has only been in federal custody for a short period of time –

 approximately 6 months. (Attached Gvt’s Exh 1). Reducing Fields’

 sentence would send a message that there is no additional consequence

 for committed the federal offense and continuing to execute the scheme.

      Prior arrests, jail sentences, and other court’s efforts to use

 alternatives to incarceration have not proven effective to deter Fields

 from being involved with the criminal justice system. Fields should

 serve the full term of her sentence so there will be adequate deterrence

 and punishment to prevent her from slipping into new criminal conduct

 once she is released.

    Finally, compassionate release would fail to protect the public from

 future crimes by this defendant. As discussed above, Fields has not yet

 shown that she can live in a community for any sustained period of time

 without committing a new crime. She has a continuous criminal history


                                      17
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1915 Filed 09/02/20 Page 18 of 19




 and has been involved with the criminal justice system for her entire

 adult life. If Fields were to be released now, her track record shows

 that she probably would immediately return to criminal activity even

 while under this Court’s supervision.

    A balancing of the § 3553(a) factors show that this Court should not

 further reduce Fields’ sentence.

 III. If the Court were to grant Fields’ motion, it should order a
      14-day quarantine before release.

    If the Court were inclined to grant Fields’ motion despite the

 government’s arguments above, the Court should order that she be

 subjected to a 14-day quarantine before release.

                                 Conclusion

    Diamond Fields’ motion should be denied.

 Respectfully submitted,

 MATTHEW SCHNEIDER
 United States Attorney

 s/ NANCY A. ABRAHAM
 Assistant United States Attorney
 600 Church Street
 Flint, MI 48502
 (810) 766-5177

 September 2, 2020


                                      18
Case 4:18-cr-20151-MFL-SDD ECF No. 398, PageID.1916 Filed 09/02/20 Page 19 of 19




                        CERTIFICATE OF SERVICE



       I hereby certify that on September 2, 2020, I electronically filed
 the foregoing document with the Clerk of the Court using the ECF
 system which will send notification of such filing to the following:



       All Attorneys of Record




 Dated: September 2, 2020            s/ Kristi Bashaw, Legal Assistant
                                     United States Attorney's Office




                                      19
